Title: To John Adams from Richard Rush, 16 August 1815
From: Rush, Richard
To: Adams, John


				
					Dear Sir
					Washington August 16. 1815.
				
				Grattan said of Burke lately, “that he had read more than all mankind, and that his command of history gave him the powers of prophecy.”I do not say it idly, sir,—I say it because I believe it,—the book of history lies more open to you than to any individual, at least, on this side of the water.Pray what is to be the end of the great scenes that are passing? What is to become of poor France? A dismemberment?The royal European hunt of the heart they called a usurper, is at an end, and Wellington has got the brush.England now sees the long purpose of her ambition accomplished. She is triumphantly at the head of Europe. What says history that nations commonly do in such situations? I observe that her foreign secretary has begun, by giving an official insult to the monarchs and generals of Europe by that exclusive insult compliment to the duke of Wellington. If it be in itself true, neither Russia, nor Austria, nor Prussia will think so. And if they did, they will be offended at its utterance. The military power of France would seem to have been first broken down in the campaigns of 1812, 1813, and 1814 between Moscow and Paris with which the English had nothing to do.But more important than all, how are we to be affected? There is nothing would afford me so much gratification as to hear you, sir, for an hour upon these subjects, could I transport myself to Quincey. The newspapers which spoke of your visit to the Independence, gave me the assurance of your being well up to that date, and I fervently hope that this letter may find you equally so.The information which Mr Crawford brought us of France, and of Europe generally, has been in a great degree superseded by subsequent events. We are now upon a par with him. Nothing that comes from him is more grateful to the American ear, than his accounts of the raised views which are entertained of us abroad since the war. The evidences of this he says are as visible, as its good effects are likely to be solid. Had the war continued, he states it to have been the fixed determination of the Marquis La Fayette to come over, and ask a command in our armies. What a spectacle, thus to have repeated at the close of life what gave so much lustre to his early days!Mr Crawford, I think, has but feeble expectations of the French people being able to make any further struggle. He says it is a perfectly well understood fact in the cabinets of Europe, that the allies, in 1814, offered to place the crown upon the empress, and secure the succession to her son. She at that time, however, would listen to nothing that would separate her from the fortunes of Napoleon. This fact assumes some new importance now;—though the deductions we would make from it may all be dissipated by the next arrival. Who can say what a day or an hour may bring forth in Paris?Your letters from our minister at London must be full of interest. I fancy our government have no late communications from him.I have to offer to you the assurances of my greatest respect and warmest friendship.
				
					Richard Rush.
				
					
				
			